DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 should read “opening in the vehicle width direction” for the purpose of grammatical clarity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 7 should read “opening in the vehicle width direction” for the purpose of grammatical clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3: The claim recites “a left end part of the right crossmember” in line 3, “a right end part of the left crossmember” in lines 3-4, and “both end parts of the towing hook” in line 8 which renders the claim indefinite because both end parts of the towing hook have not been previously introduced in the claim and it is unclear if two end parts of the towing hook are being introduced or if the right and left end parts of the crossmember that were previously introduced are being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fincher (US 2016/0082796 A1) in view of Chester (US 5054806).
In regards to claim 1: Fincher teaches a towing hook attachment structure (Seen generally in Figure 10) in which a towing hook (2) is fastened to a crossmember (8a and 8b), the towing hook attachment structure comprising the towing hook (2), wherein: 
the crossmember is provided with a towing hook fastening portion (See annotated Figure 4A); 
the towing hook is provided with a fastened portion (See annotated Figure 4A); 
either one of the towing hook fastening portion of the crossmember and the fastened portion of the towing hook has an insertion hole extending along a vehicle width direction and opened in the vehicle width direction (See Figure 2 where cross members 8a and 8b contain holes where the hook 2 is inserted); 
the other one of the towing hook fastening portion of the crossmember and the fastened portion of the towing hook is inserted into the insertion hole (See back portion of hook 2 inserted into cross member 8a and 8b in Figure 2); and 
the fastened portion of the towing hook is fastened to the towing hook fastening portion of the crossmember such that a bolt (14a, 14b) is passed through respective bolt insertion holes (Shown in Figure 2) formed in the towing hook fastening portion and the fastened portion in an aligned manner.
Fincher does not explicitly teach wherein the cross member is a cross member of a vehicle body. However, Chester teaches a tow hook structure (30) attached directly to a cross member of a vehicle body (14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross member of Fincher so as to be the cross member of a vehicle body in order to minimize the amount of parts needed to tow a vehicle and reduce the manufacturing cost of parts. 

    PNG
    media_image1.png
    579
    821
    media_image1.png
    Greyscale

In regards to claim 2: The towing hook attachment structure according to claim 1 is taught by Fincher in view of Chester. The combination further teaches wherein: the insertion hole is provided in the towing hook fastening portion of the crossmember (See annotated Figure 4A of Fincher above); and the fastened portion of the towing hook is inserted into the insertion hole (See Figure 2 of Fincher where the fastened portion of the hook is inserted into the insertion holes in cross members 8a and 8b). 
In regards to claim 3: The towing hook attachment structure according to claim 2 is taught by Fincher in view of Chester. The combination further teaches wherein: 
the crossmember is divided into a right cross member (8a of Fincher) and a left crossmember (8b of Fincher);
a left end part of the right crossmember in the vehicle width direction and a right end part of the left crossmember in the vehicle width direction serve as towing hook fastening portions (See annotated Figure 4A above of Fincher);
the towing hook fastening portions have respective insertion holes extending along the vehicle width direction and opened in the vehicle width direction (Refer to Figure 2 of Fincher where insertion holes in fastening portions of 8a and 8b are shown to receive right and left ends of the tow hook fastened portion);
both end parts of the towing hook in the vehicle width direction serve as fastened portions (See annotated Figure 4A of Fincher above);
the fastened portion placed on a right side of the towing hook in the vehicle width direction is inserted into the insertion hole of the towing hook fastening portion of the right crossmember and is fastened by a bolt (14a of Fincher, Paragraph 0031 lines 8-11) and;
the fastened portion placed on a left side of the towing hook in the vehicle width direction is inserted into the insertion hole of the towing hook fastening portion of the left cross member and is fastened by a bolt (14b of Fincher).
In regards to claim 4: The towing hook attachment structure according to claim 2 is taught by Fincher in view of Chester. The combination further teaches wherein inside-diameter dimensions of the bolt insertion holes formed in the towing hook fastening portion of the crossmember and the fastened portion of the towing hook are set to be larger than an outside-diameter dimension of the bolt (See Figure 4A of Fincher where bolts are inserted to connect the fastened portion of the tow hook to the fastening portions of the right and left portions of the crossmember, Examiner notes that the bolts could not be inserted if their outside-diameter dimension was not smaller than the inside diameter-dimension of the bolt insertion holes). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fincher in view of Chester as applied to claim 4 above, and further in view of Nakanishi (WO 2012/140930 A1). The combination in view of claim 4 is silent in regards to gaps between the bolts and bolt insertion holes as well as a gap between the fastened portion of the towing hook and an inner surface of the insertion hole. However, Nakanishi teaches “When a load in a direction crossing the axial direction is not applied to the hook member, there is no problem even if a predetermined gap exists between the insertion hole and the shaft portion. It is desirable to have a predetermined gap for mounting and removal.” Additionally: 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A. 
In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide and optimize the size of a gap as taught by Nakanishi in the combination of Fincher and Chester for mounting and removal as stated by Nakanishi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kringstad (US 9272592 B1) teaches a tow bar with a hook attached to crossmember using bolts.  Simboli (US 6434907 B1) teaches a cross member of a vehicle with an integrated tab for attachment of vehicle components. Callahan (US 4645227) teaches a pintle bracket attached to a frame cross member of a vehicle. Hermbusch (EP 0069231 A1) teaches a hitch ball attachment to a cross member of a vehicle frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611         


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611